Citation Nr: 0713048	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder from June 26, 2001, 
through June 17, 2003, and to a rating in excess of 70 
percent thereafter.

2.  Entitlement to service connection for obesity, to include 
as secondary to physical pain from the veteran's service-
connected bilateral knee disability and/or emotional pain due 
to his service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD), and assigned a 30 percent rating 
effective June 26, 2001 (the date that VA received this 
claim), and determined that, since new and material evidence 
had not been received, the previously denied claim of service 
connection for a bilateral knee condition would not be 
reopened.  The veteran appealed for a higher initial rating.  

In a June 2003, the veteran filed a claim for service 
connection for obesity.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a January 2004 rating decision, the RO denied the 
veteran's claim for an initial rating in excess of 30 percent 
for PTSD and also denied the veteran's claims for service 
connection for residuals of exposure to Agent Orange, 
bilateral nerve damage to both legs, hypertension, including 
as secondary to PTSD, mild anemia, arthritis of the lumbar 
spine, and for obesity.  The RO also determined that, as new 
and material evidence had not been received, the previously 
denied claim for service connection for a bilateral knee 
condition would not be reopened.  The veteran and his service 
representative were notified of this decision in February 
2004.  The veteran disagreed with the January 2004 rating 
decision shortly thereafter.  

The veteran perfected a timely appeal in December 2004 with 
respect to his claim for an initial rating in excess of 30 
percent for PTSD, his application to reopen a claim for 
service connection for a bilateral knee condition, and his 
claims for service connection for anemia, arthritis of the 
lumbar spine and obesity.  He also requested a 
videoconference Board hearing, which was held before the 
undersigned Veterans Law Judge in December 2005.  At his 
Board hearing, the veteran withdrew his claims for service 
connection for arthritis of the lumbar spine and anemia.  See 
38 C.F.R. § 20.204(b) (2006).

In February 2006, the Board determined that, as new and 
material evidence had been received, the claim for service 
connection for a bilateral knee condition was reopened.  The 
Board then remanded the veteran's claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

In an August 2006 rating decision, the RO granted the 
veteran's claim for service connection for a bilateral knee 
condition (which it characterized as chondromalacia with 
instability of both knees), evaluating each knee as 20 
percent disabling effective June 26, 2001 (the date of 
receipt of the veteran's claims).  The RO also granted 
service connection for chondromalacia with diminished range 
of motion in both knees, assigning a separate 10 percent 
evaluation to each knee effective June 26, 2001; and granted 
an initial rating in excess of 30 percent for PTSD, to 70 
percent disabling effective June 18, 2003.  The August 2006 
rating decision constituted a complete grant of benefits 
sought on appeal with respect to the claim for service 
connection for a bilateral knee condition.  As the veteran 
did not disagree with the rating or effective date assigned, 
an issue pertaining a bilateral knee disability is no longer 
in appellate status.  See Grantham v. Brown, 114 F .3d 1156 
(1997).  

Because the 70 percent staged rating assigned for the 
veteran's service-connected PTSD is not the maximum rating 
available for this disability, and the veteran has not 
withdrawn his claim for a higher initial rating, a claim for 
an initial or staged rating in excess of 70 percent for PTSD 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993); see also Fenderson, supra.  

The issue of entitlement to service connection for obesity on 
direct incurrence and secondary bases is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO/AMC.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  From June 26, 2001, through June 17, 2003, the veteran's 
service-connected PTSD was manifested primarily by chronic 
nightmares and flashbacks, intrusive thoughts, and sleep 
disturbance; the overall degree of psychiatric impairment 
more nearly approximates occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks rather than occupational and social impairment with 
reduced reliability and productivity.

2.  From June 18, 2003, the veteran's PTSD has not been 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for PTSD, from June 26, 2001 through June 17, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The schedular criteria for an initial rating in excess of 
70 percent for PTSD, from June 18, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.
During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2002, August 2003, and March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims; the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson¸19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The January 2002 VCAA letter was furnished prior to the July 
2002 RO decision that is the subject of this appeal.  

As noted above, in August 2006, the RO granted the veteran's 
claim for an initial rating of 70 percent for PTSD, effective 
from June 18, 2003.  The VCAA letters cited above did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the veteran's PTSD.  Despite the inadequate notice 
provided to the veteran on the latter elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby.)  Such failure is 
harmless in this case because the preponderance of the 
evidence is against the veteran's claims for initial or 
staged ratings in excess of 30 percent and 70 percent during 
the periods of time at issue and, as a result, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes private 
treatment records and VA medical records, including VA 
psychiatric examination reports.  Pursuant to a February 2006 
Board remand, the veteran was provided with a thorough VA 
psychiatric examination.  The report of that evaluation, when 
considered with the other relevant evidence of record, to 
include an earlier psychiatric examination, provide adequate 
findings for rating the veteran's PTSD during both periods of 
time at issue.  Under these circumstances, there is no duty 
to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard, supra.



Factual Background

On VA outpatient psychiatric treatment in December 2000, the 
veteran complained of poor sleep, hypervigilance, and 
difficulty controlling his anger and feelings.  He denied 
nightmares and suicidal or homicidal ideation.  He reported 
social isolation and mood swings with worsening depression 
and anger.  He also reported some periods of intense anxiety 
but not quite the duration or intensity of a panic attack.  
He had good concentration at work and had attempted suicide 
in the past.  The veteran was employed as a postal clerk.  
Mental status examination of the veteran showed that he was 
alert and oriented times three with fluent speech, a somewhat 
depressed mood, a restricted affect, linear thoughts without 
suicidal or homicidal ideation, and intact cognition.  The 
impression was PTSD with mood instability.

On VA outpatient psychiatric treatment in May 2001, the 
veteran reported less anger at work and continued sleep 
disturbance at night.  He appeared more relaxed and somewhat 
less depressed.  The impression was PTSD.

On VA (fee-based) psychiatric examination in June 2002, the 
veteran complained of PTSD.  He served as a medic for 7 
months in Vietnam and had multiple traumatic experiences in 
the course of providing medical attention to injured 
soldiers.  He saw dismembered bodies with blood and exposed 
brain matter and stated that an incoherent sergeant once 
pointed a gun at his head.  He also reported chronic, 
recurrent nightmares, flashbacks, and intrusive thoughts 
about his experiences in Vietnam.  He further reported 
hypervigilance, social withdrawal, and chronic irritability.  
He worked full-time as a postal employee and had been in this 
job for the past 21 years.  During the course of his 
employment, he reported that "he has gotten pissed off at 
people" and he strangled a postmaster in 1994 or 1995.  He 
did not sleep well or maintain any hobbies.  His 
concentration was limited.  The VA (fee-based) examiner 
stated that he had reviewed the veteran's medical records.  
Mental status examination of the veteran showed that he was 
alert and oriented times four with fair grooming and eye 
contact, a dysphoric mood, a constricted affect, no paranoia, 
delusions of grandeur, or suicidal or homicidal ideation, 
linear and goal-directed thoughts, and no auditory or visual 
hallucinations.  The veteran's Global Assessment of 
Functioning (GAF) score was 60, indicating moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  The diagnoses included chronic PTSD.

On VA (fee-based) psychiatric examination in September 2003, 
it was reported that the veteran had been able to handle his 
work as a postal clerk for many years because it was 
isolative.  He denied that his job was in jeopardy and stated 
that his supervisors tolerated him.  He did not sleep well 
but his concentration was "okay".  The VA (fee-based) 
examiner stated that he had reviewed the veteran's medical 
records.  Mental status examination of the veteran was 
unchanged from June 2002.  The examiner commented that, 
although the veteran had been able to work for many years as 
a postal clerk and his job was not in jeopardy, he argued 
with his co-workers.  The veteran also led a socially 
isolated life with diminished participation in leisure 
activities.  The examiner stated that the veteran presented 
as moderately withdrawn with mild difficulty with cognition.  
The veteran's GAF score was 55, indicating moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  The diagnoses included chronic PTSD.

The veteran testified at his videoconference Board hearing in 
December 2005 that his service-connected PTSD had worsened 
since his most recent VA examination in September 2003 and he 
experienced weekly panic attacks.

On VA PTSD examination in March 2006, the veteran complained 
of panic attacks once or twice a week.  The VA examiner 
stated that she had reviewed the veteran's claims file and 
electronic medical records.  The veteran had been employed as 
a postal worker for more than 23 years and was a full-time 
permanent employee.  He reported that he was "currently 
getting along with the other people ok" at work.  He also 
reported almost daily intrusive thoughts, occasional 
nightmares related to trauma, no flashbacks, persistent 
avoidance, diminished interest in significant activities, a 
sleep disorder, irritability, hypervigilance, and an 
exaggerated startle response.  His PTSD symptoms were 
chronic.  Mental status examination of the veteran showed 
that he was neatly and casually dressed, alert and oriented 
times three, no auditory or visual hallucinations, occasional 
panic attacks, a depressed mood, normal speech, no suicidal 
or homicidal ideation, and poor sleep.  The veteran admitted 
that he had a short temper with verbal outbursts of anger.  
The VA examiner stated that the veteran had a severe degree 
of PTSD symptoms with a depressed mood and panic attacks, 
serious emotional and social impairment associated with 
serious PTSD symptoms, and a steady work history with an 
understanding employer for over 20 years.  The veteran's GAF 
score was 50, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The diagnoses included chronic PTSD.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected PTSD was evaluated as 30 
percent disabling from June 26, 2001 (the date that VA 
received his service connection claim) through June 17, 2003, 
and 70 percent thereafter.  He appeals for higher initial or 
staged ratings.  See Fenderson, supra.

An evaluation of 30 percent disabling is available under the 
General Rating Formula for Mental Disorders for occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

A higher evaluation of 50 percent disabling is available for 
PTSD under DC 9411 for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The next higher evaluation of 70 percent disabling is 
available for PTSD that is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.

A maximum evaluation of 100 percent disabling is available 
for PTSD that is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform the activities of daily living 
(including the maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for the 
names of close relatives, his own occupation, or his own 
name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF Score of 41 to 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 denotes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (Manual).  
The GAF designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  Carpenter, supra; Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that the veteran's service-connected PTSD was 
not more than moderately disabling or not productive of more 
than occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks, within the meaning 
of the criteria for rating psychiatric disorders (38 C.F.R. 
§ 4.130), at any time from June 26, 2001, through  June 17, 
2003, such that entitlement to an initial or staged schedular 
evaluation in excess of 30 percent is warranted for this 
period of time.  For example, although the veteran reported 
experiencing intense anxiety in December 2000, this anxiety 
was not quite the duration or intensity of a panic attack.  
Mental status examination showed that he was alert and 
oriented with fluent speech, a somewhat depressed mood, a 
restricted affect, linear thoughts without suicidal or 
homicidal ideation, and intact cognition.  He was employed as 
a postal clerk and reported good concentration at work, 
although his mood swings and depression had worsened.  In May 
2001, the veteran reported less anger at work and continued 
sleep disturbance at night and appeared more relaxed and 
somewhat less depressed.  In June 2002, the veteran reported 
chronic, recurrent nightmares, flashbacks, intrusive 
thoughts, hypervigilance, social withdrawal, chronic 
irritability, and limited concentration.  However, he was 
employed full-time and had been a postal employee for the 
past 21 years.  During the course of his employment, the 
veteran reported some difficulty controlling his anger.  
Mental status examination showed that he was alert and 
oriented times four with fair grooming and eye contact, a 
dysphoric mood, a constricted affect, no paranoia, delusions 
of grandeur, or suicidal or homicidal ideation, linear and 
goal-directed thoughts, and no auditory or visual 
hallucinations.  The veteran's GAF score of 60 also indicated 
moderate PTSD symptoms.  While the veteran reported 
continuing sleep disturbance, the preponderance of the 
evidence is against occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  In other words, most of the symptoms 
characteristic of the next level of impairment (criteria for 
a 50 percent rating) are not apparent prior to June 18, 2003.

The Board acknowledges that the symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  
However, in this case, in addition to the absence of most of 
the symptoms listed in Diagnostic Code 9411 as characteristic 
of occupational and social impairment with reduced 
reliability and productivity (the criteria for a 50 percent 
rating), the only GAF score reported prior to June 18, 2003 
is 60, which again is clearly not consistent with more than 
moderate overall psychiatric impairment.  Thus, the evidence 
does not support the veteran's claim of entitlement to an 
initial schedular rating in excess of 30 percent for PTSD 
from June 26, 2001, and June 18, 2003.

The Board further finds that the veteran's service-connected 
PTSD has not been manifested by total social and occupational 
impairment such that an initial schedular evaluation in 
excess of 70 percent is warranted from June 18, 2003.  As 
noted above, at his videoconference Board hearing in December 
2005 and on VA PTSD examination in March 2006, the veteran 
reported worsening PTSD symptoms, including occasional panic 
attacks.  The veteran's GAF score also had worsened to 50, 
indicating serious symptoms.  However, the RO recognized the 
increase in psychiatric impairment by increasing the rating 
for the veteran's PTSD to 70 percent.  This higher rating 
takes into account significant psychiatric impairment.  The 
most recent psychiatric examination in March 2006 showed no 
suicidal or homicidal ideation and the veteran was neatly and 
casually dressed.  He was still employed as a full-time 
permanent postal worker and had been in that job for more 
than 23 years.  Although the veteran admitted that he had a 
short temper with verbal outbursts of anger, there is no 
competent opinion to support a finding that the veteran's 
PTSD is manifested by total industrial or social impairment.  
The preponderance of the evidence is against a finding of 
such total impairment due to such symptoms as gross 
impairment in thought processes, persistent delusions, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an inability to maintain personal 
hygiene, disorientation, and memory loss for the names of his 
close relatives, his own occupation, or his own name, the 
Board finds that the preponderance of the evidence is against 
an initial schedular or staged rating in excess of 70 percent 
for PTSD from June 18, 2003.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The veteran has been a full-time permanent postal employee 
for more than 23 years, including throughout the pendency of 
this appeal.  The psychiatric evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that his PTSD has resulted in marked 
interference with his employment as a postal worker or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  The veteran did not 
indicate any significant work impairment when examined during 
the first period of time at issue and it is again pertinent 
to note that the current 70 percent rating contemplates 
severe industrial impairment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating for either period of 
time in question pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a higher 
initial or staged rating in excess of 30 percent for PTSD 
from June 26, 2001, through June 17, 2003, and for a higher 
initial or staged rating in excess of 70 percent for PTSD 
thereafter.  See Fenderson, supra.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an initial or staged rating in excess of 30 
percent for post-traumatic stress disorder from June 26, 
2001, through June 17, 2003, is denied

Entitlement to an initial or staged rating in excess of 70 
percent for post-traumatic stress disorder from June 18, 
2003, is denied.


REMAND

Turning next to the claim for service connection for obesity, 
the question arises whether exogenous obesity versus 
endogenous obesity is a disability for VA compensation 
purposes.  For example, is obesity due to overeating a 
disability versus obesity caused by some underlying disease 
process.  The Board finds no legal authority directly on 
point.  A recent competent opinion and addendum to that 
opinion from a VA physician who examined the veteran clearly 
indicates that the veteran's obesity is due to overeating.  
However, as it has been contended, in essence, that his 
obesity is due, at least in part, to his attempt to relieve 
pain associated with his recently service-connected bilateral 
knee disability, a claim for secondary service connection was 
raised by the record and such does provide a possible basis 
for a grant of service connection.  Specifically, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
(38 C.F.R. § 3.310 (a) (2006)) and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
38 C.F.R. § 3.310 has been recently amended.  See 71 Fed. 
Reg. 52744 (2006).  

The most recent VA examination that included a nexus opinion 
did not address the question of aggravation in the context of 
a claim for secondary service connection. 
In view of the foregoing, the physician who most recently 
examined the veteran should be requested to provide an 
opinion as to whether the veteran's obesity was caused or 
aggravated by the pain associated with his service-connected 
bilateral knee disability and/or the emotional pain from his 
service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

There is an additional matter that requires clarification.  
In the Board's February 2006 remand, it was requested that 
the RO/AMC obtain an examiner's opinion concerning the 
claimed relationship between the veteran's obesity and active 
service:

The AMC/RO must also obtain a competent opinion 
from the appropriate physician addressing the 
questions raised by the claim for service 
connection for obesity.  The physician should 
classify the veteran's obesity as exogenous or 
endogenous and developmental or acquired, and then 
provide opinions as to whether it is at least as 
likely as not (50 percent or greater probability) 
that the veteran's obesity had its onset during 
service and whether it is at least as likely as not 
(50 percent or greater probability) that the 
veteran's pain associated with his bilateral knee 
disability caused or aggravated his obesity.

Unfortunately, a review of the veteran's March 2006 VA joints 
examination and the July 2006 addendum to this examination 
report does not show that the requested opinion "as to 
whether it is at least as likely as not (50 percent or 
greater probability) that the veteran's obesity had its onset 
during service" was provided by the VA physician who 
examined the veteran.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Veterans Court held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  In view of the RO/AMC's 
failure to follow the directives in the February 2006 remand, 
the Board concludes that another remand is required.  Id.  

Also, while this recent amendment to 38 C.F.R. § 3.310 
essentially codifies Allen, supra, the veteran and his 
representative should be provided notice of 71 Fed. Reg. 
52744.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Veterans Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be provided that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim that remains 
on appeal, as outlined by the Veterans 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Notify the veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  Contact the VA Medical Center in West 
Los Angeles, California, Dr. Ronald C. 
Hamm, if available, and ask Dr. Hamm to 
provide an addendum to his July 2006 
opinion.  The veteran's claims file, to 
include a copy of this REMAND, should be 
provided to Dr. Hamm and he should 
indicate in his addendum that he reviewed 
the claims file.  Dr. Hamm should be asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
obesity had its onset during service and 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's physical pain from his 
service-connected bilateral knee 
disability and/or emotional pain 
associated with his service-connected PTSD 
caused or aggravated his obesity beyond 
its natural progression.

Use by the physician of the "at least as 
likely as not, less likely than not or 
more likely than not" language cited 
above is required.

Dr. Hamm is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or aggravation; less likely weighs against 
the claim.  

Dr. Hamm is requested to provide a 
rationale for any opinion expressed.  If a 
conclusion cannot be reached without 
resort to speculation, Dr. Hamm should so 
state in the examination report.

If it is determined that it is at least as 
likely as not that the veteran's obesity 
was aggravated by the pain associated with 
his service-connected bilateral knee 
disability or PTSD, to the extent that is 
possible, the physician should note the 
baseline or degree of obesity present 
(i.e., approximate weight) before the 
onset of the aggravation. 

If and only if Dr. Hamm is not available, 
the RO/AMC should obtain another 
examiner's opinion as to the questions 
noted above.  The claims file, to include 
a copy of this REMAND, should be provided 
to the examiner and he or she should 
indicate that it was reviewed in his or 
her opinion.

4.  After completion of any other 
development indicated by the record, the 
AMC/RO must readjudicate the claim of 
entitlement to service connection for 
obesity, to include as secondary to pain 
associated with the veteran's service-
connected bilateral knee disability and/or 
PTSD.  If the claim remains denied, the 
AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


